Exhibit 10.1

AMENDING AGREEMENT NO. 1

TO MSV CANADA SHAREHOLDERS AGREEMENT

THIS AGREEMENT (herein referred to as “Amending Agreement No. 1”), dated as of
October 6, 2006 by and among TMI Communications and Company, Limited Partnership
(“TMI”), a limited partnership formed under, and governed by, the laws of the
Province of Quebec; Mobile Satellite Ventures (Canada) Inc. (“Canadian License
Co.”), a corporation incorporated under the laws of the Province of Ontario;
Mobile Satellite Ventures Holdings (Canada) Inc. (“Holdco”), a corporation
incorporated under the laws of the Province of Ontario; and Mobile Satellite
Ventures LP (“Newco”), a limited partnership governed by the laws of the State
of Delaware.

WHEREAS, TMI, Holdco, Canadian License Co. and Newco are the parties to a
shareholders agreement dated as of November 26, 2001 (the “Shareholders
Agreement”) relating to the affairs of Holdco and Canadian License Co.;

WHEREAS, the parties to the Shareholders Agreement desire to amend the
Shareholders Agreement as hereinafter set forth;

NOW THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. The Shareholders Agreement is hereby amended by :

 

  (a) deleting the definition of “Canadian Communications Statutes” in
Section 1.1 and inserting as a replacement therefor the following:

““Canadian Communications Statutes” means, collectively, the Radiocommunication
Act (Canada) and the Telecommunications Act (Canada), and any regulations made
thereunder or under any successor legislation, all as the same may be amended
from time to time;”;

 

  (b) deleting the definition of “Investor Group” in Section 1.1;

 

  (c) deleting the definition of “Motient” in Section 1.1;

 

  (d) adding the following definition at the end of Section 1.1:

““Subsidiary” has the meaning set out in the Act;”;

 

  (e) deleting Section 1.5;



--------------------------------------------------------------------------------

  (f) deleting Section 5.1(c) and inserting the following as a replacement
therefor:

 

  “(c) The Holdco Board shall consist of five directors, comprised of three
nominees of TMI and two nominees of Newco. Each Shareholder shall be entitled to
remove and replace its nominee(s) from time to time as provided in
Section 5.3.”;

 

  (g) deleting Section 5.1(d) and inserting the following as a replacement
therefor:

 

  “(d) [intentionally deleted]”;

 

  (h) deleting Section 5.2(d) and inserting the following as a replacement
therefor:

 

  “(d) [intentionally deleted]”;

 

  (i) deleting the first full paragraph of Section 5.7 preceding Section 5.7(a)
and inserting the following as a replacement therefor:

“Except as otherwise contemplated by this Agreement or required by applicable
law, each decision of the Holdco Board or the Canadian License Co. Board will be
decided by a simple majority of directors, provided that the written consent of
Newco will also be required for any of the following actions to be taken by the
Holdco Board and Holdco, or by the Canadian License Co. Board and Canadian
License Co., as the case may be:”;

 

  (j) inserting the following Section 5.10 as a new Section immediately after
Section 5.9:

 

  “5.10 BCE Inc. Right to Designate Directors of Mobile Satellite Ventures GP

For so long as BCE Inc. (“BCE”) and its Subsidiaries collectively own a majority
of the outstanding Holdco Common Shares (the “BCE Ownership Condition”), BCE
shall be entitled to designate one director and one observer to the board of
directors (the “GP Board”) of Mobile Satellite Ventures GP Inc. (“GP”). During
the period in which BCE is entitled to designate a director and an observer as
contemplated by the preceding sentence: (i) Skyterra Communications Inc.
(“Skyterra”) and GP agree to cause to be elected to the GP Board, BCE’s initial
designee as a director (namely Ted Ignacy) and to replace him with successor
designees only in accordance with BCE’s instructions from time to time and the
procedures set out below in this Section 5.10 and to allow BCE’s observer
(initially being Scott Thomson) to attend meetings of the GP Board and receive
all material distributed to directors in connection therewith; and (b) Skyterra
and GP will ensure that no BCE designee under this Section 5.10 is removed from
the GP Board without BCE’s prior written consent, except where the BCE Ownership
Condition shall no longer be satisfied or except as otherwise required by
Delaware law. Following the election of BCE’s initial designee as a director to
the GP Board, Skyterra and GP shall cause any individual designated by BCE from
time to time as replacements to the initial designee or any subsequent

 

2



--------------------------------------------------------------------------------

designees who are elected to the GP Board, to be appointed to the GP Board in
accordance with the following procedure.

If BCE desires to replace its director or observer on the GP Board that were
previously designated by BCE in accordance with the provisions hereof, it shall
give written notice (the “Replacement Notice”) to Newco, GP and Skyterra of the
proposed replacement(s), providing such information in reasonable detail as to
the identity and background of such individual as will enable Skyterra, acting
reasonably, to determine if such individual (in the case of the individual
designated as BCE’s director) meets the qualifications of good standing in the
business community and has the requisite expertise to serve as a director of GP.

Upon receipt of the Replacement Notice for BCE’s director, GP shall:
(i) promptly call a shareholder meeting to be held within 15 days of receipt of
such Replacement Notice at which meeting the proposed replacement designee shall
be elected to the GP Board; or (ii) failing the calling of a meeting, the GP
shareholders shall act by written consent to the extent permitted by law in
order to cause the replacement designee specified in the Replacement Notice to
be elected to the GP Board within 15 days of receipt of such Replacement Notice.
Notwithstanding the foregoing, at any time prior to: (i) such shareholder
meeting or action by written consent in the case of the BCE director; or
(ii) the attendance of BCE’s designated observer at the first meeting of the GP
Board following Skyterra’s receipt of the Replacement Notice, Skyterra shall
have the right, acting reasonably and based on reasonable grounds, to refuse a
proposed replacement designee by written notice to BCE, whereupon the proposed
replacement designee shall be withdrawn by BCE, and Newco, GP and Skyterra, in
the case of a replacement of the BCE director, shall cause the meeting of
shareholders to be postponed for thirty days or the action by written consent to
be delayed for thirty days. Following such refusal, the procedure described
above for the nomination by BCE of a replacement designee shall be repeated.
Skyterra shall not be entitled to refuse more than one proposed designee of BCE
as a director or observer during any given calendar year.”;

 

  (k) deleting Section 6.1(d) and replacing it with the following as a
replacement therefor:

 

  “(d) Notwithstanding any other provisions in this Agreement and the Ancillary
Agreements (as defined in the Newco Limited Partnership Agreement), TMI shall be
permitted to transfer all, but not less than all, of the Holdco Common Shares
held by it to:

 

  (i) Newco (or any of its Affiliates) or an Eligible Purchaser designated by
Newco pursuant to Section 6.7(c) hereof;

 

  (ii)

BCE or, unless Section 6.1(d)(iii) applies, a Subsidiary of BCE that is
acceptable to Canadian regulatory authorities, provided that in the event any
such transferee of TMI that is a Subsidiary of BCE ceases thereafter to

 

3



--------------------------------------------------------------------------------

 

qualify as a Subsidiary of BCE, then such entity promptly shall transfer the
Shares back to BCE or a Subsidiary of BCE that is acceptable to Canadian
regulatory authorities, and if such Shares are not so transferred, the loss of
status as a Subsidiary of BCE shall thereupon be deemed a transfer in violation
of this Agreement, and unless the provisions of Section 6.1(d)(iv) apply, then
Section 6.1(c) shall apply;

 

  (iii) a direct or indirect wholly-owned Subsidiary of BCE in either of the
following circumstances:

 

  (A) both BCE and Newco, acting reasonably and in good faith and following
consultation with each other and with their respective regulatory counsel, form
the opinion that such transferee will not be objectionable to Canadian
regulatory authorities and should not be subject to the prior approval of
relevant Canadian regulatory authorities, and provided further that if the
transferee ceases thereafter to qualify as a direct or indirect wholly-owned
Subsidiary of BCE, then such entity promptly shall transfer the Shares back to
BCE or one of its direct or indirect wholly-owned Subsidiaries that satisfies
the requirements of this subsection (A), and if such Shares are not so
transferred, the loss of status as a direct or indirect wholly-owned Subsidiary
of BCE shall be deemed to have resulted in a transfer in violation of this
Agreement, and unless the provisions of Section 6.1(d)(ii) or 6.1(d)(iv) apply,
then Section 6.1(c) shall apply; or

 

  (B) as part of a corporate reorganization that BCE intends to effect in
connection with the exchange of its interest in Newco for shares of common stock
of Skyterra, pursuant to which the Holdco Common Shares held by TMI are expected
to be transferred to a newly incorporated BCE direct or indirect wholly-owned
Subsidiary; or

 

  (iv) a transferee that is not a Subsidiary of BCE, provided that such
transferee:

 

  (A) (i) has agreed to be bound by the terms and conditions of an agreement
(the “NI Agreement”) substantially similar to the Non-Interference Agreement
dated October 6, 2006 among BCE, Newco, Holdco and Canadian License Co., as
amended from time to time; or (ii) if such transferee is not willing to sign
such NI Agreement, such transferee is reasonably acceptable to Newco;

 

  (B) is acceptable to the Canadian regulatory authorities;

 

  (C)

must, after giving effect to the transfer of the Holdco Common Shares, directly
or indirectly own a number of shares of common stock of SkyTerra (the “Minimum
Linked Number”) at least equal

 

4



--------------------------------------------------------------------------------

 

to: (w) 7,059,807 if such transfer occurs prior to October 6, 2007; or
(x) 5,348,339 if such transfer occurs on or after October 6, 2007 and prior to
October 6, 2008; or (y) 4,278,671 if such transfer occurs on or after October 6,
2008 and prior to April 6, 2010; or (z) nil if such transfer occurs on or after
April 6, 2010 (as such number is appropriately adjusted for any stock split,
combination, reorganization, recapitalization, reclassification, stock dividend,
stock distribution or similar event); provided that, for greater certainty, the
requirement to hold the Minimum Linked Number shall terminate (and the Minimum
Linked Number shall become zero) when changes are made to the Restrictions and
the Canadian Communications Statutes, the effect of which would be to allow
Newco to hold at least a majority of the Shares in Holdco or Canadian License
Co.; and

 

  (D) has signed a contractual lock-up agreement in form and substance
acceptable to Newco, acting reasonably, requiring such transferee to continue to
be the holder of the applicable Minimum Linked Number, unless otherwise agreed
in writing by Skyterra.”;

 

  (l) deleting Section 6.1(e) and inserting the following as a replacement
therefore:

 

  “(e) [intentionally deleted]”;

 

  (m) deleting Section 6.2 and inserting the following as a replacement
therefor:

 

  6.2 “[Intentionally Deleted]”;

 

  (n) inserting the following Sections 6.7, 6.8 and 6.9 as new Sections
immediately after Section 6.6:

 

  “6.7 Call/Put Options

 

  (a) At any time following the execution of Amending Agreement No. 1, Newco
shall be entitled by delivering written notice to TMI and Holdco to elect to
purchase from TMI and all Subsidiaries of BCE (collectively, the “TMI Group
Members”) all but not less than all of the Holdco Common Shares then held by
them. Such notice shall constitute the irrevocable election by Newco to purchase
all of the Holdco Common Shares held by such TMI Group Members and, upon the
giving of such notice, Newco shall thereupon be obligated to purchase from them
(or cause: (i) an Eligible Purchaser designated by Newco as permitted by
Section 6.7(c); or (ii) one or more of the Affiliates of Newco, to purchase from
them) all of such Holdco Common Shares.

 

5



--------------------------------------------------------------------------------

  (b) At any time following April 6, 2010, TMI and every other TMI Group Member
then holding Holdco Common Shares shall be entitled by delivering written notice
to Newco and Holdco to elect to sell to Newco all but not less than all of the
Holdco Common Shares then held by the TMI Group Members. Such notice shall
constitute the irrevocable election by such TMI Group Members to sell all of the
Holdco Common Shares held by them and, upon the giving of such notice, Newco
shall thereupon be obligated to purchase from them (or cause: (i) an Eligible
Purchaser designated by Newco as permitted by Section 6.7(c); or (ii) one or
more of the Affiliates of Newco, to purchase from them) all of such Holdco
Common Shares.

 

  (c) If there are Restrictions in effect at the time of the delivery of any
call or put notice pursuant to Sections 6.7(a) or (b), Newco shall be entitled
to designate and cause an Eligible Purchaser to purchase the Holdco Common
Shares pursuant to this Section 6.7.

 

  (d) The purchase price for the purchase and sale of Holdco Common Shares
pursuant to this Section 6.7 shall be payable in cash and shall be equal to the
book value of such Holdco Common Shares.

 

  (e) The closing of the purchase and sale of Holdco Common Shares pursuant to
this Section 6.7 (including payment of the purchase price therefor) shall be
completed as soon as practicable following the date on which all approvals or
deemed approvals required by the Canadian Communications Statutes with respect
to the transfer of such Holdco Common Shares have been obtained, and in no event
later than that date which is ten (10) Business Days after the date on which all
approvals required by such statutes have been obtained.

 

  (f) Newco will be responsible for obtaining all of the approvals or deemed
approvals and effecting all notifications and other compliance required by the
Canadian Communications Statutes and the statutes referred to in Section 7.1(c)
in respect of the purchase and sale of the Holdco Common Shares pursuant to this
Section 6.7. Newco and the TMI Group Members who own Shares of Holdco at the
time will use Best Efforts (as defined below) to obtain as soon as possible all
of the approvals or deemed approvals and effect all notifications and other
compliance required by the Canadian Communications Statutes and the statutes
referred to in Section 7.1(c) (which, for greater certainty, does not include
any financial, performance or other obligations on the TMI Group Members
following the completion of the purchase and sale of the Shares). Newco will, if
applicable, use Best Efforts to identify an Eligible Purchaser and the TMI Group
Members will use commercially reasonable efforts to assist in identifying such
an Eligible Purchaser, in order that the closing take place as soon as possible.

 

6



--------------------------------------------------------------------------------

  (g) For the purposes of this section 6.7, the term “Best Efforts” shall mean
best efforts but without any requirement for the Person using such best efforts
to do anything that that Person, acting reasonably, believes could adversely
affect the relationship between that Person or any of its Affiliates, on the one
hand, and Industry Canada, on the other hand, in any material respect.

 

  6.8 Permitted Newco Transfers

Subject to section 6.9, Newco shall be permitted to: (i) transfer to any lender,
and create a Lien upon, some or all of its Shares in connection with any
financing transaction, and any such transfer and lender transferee shall be
deemed to have been consented to and accepted by TMI and any other TMI Group
Member that owns Holdco Common Shares, provided, that any subsequent transfer of
any Shares by such lender transferee shall require the approval of TMI
hereunder, which approval shall not be unreasonably withheld or delayed, and
(ii) transfer all or part of its Shares of Holdco and/or Canadian License Co. to
(A) an Affiliate of Newco or any Person that is Controlled by any such
Affiliate; provided, that in the event any such transferee of Newco ceases to
qualify as an Affiliate of Newco or otherwise ceases to be Controlled by any
such Affiliate, then such entity promptly shall transfer the Shares back to
Newco or an Affiliate of Newco or any Person that is Controlled by any such
Affiliate, and if such Shares are not so transferred, the loss of status as an
Affiliate of Newco or otherwise ceasing to be Controlled by any such Affiliate
shall thereupon be deemed a transfer in violation of this Agreement, and the
provisions of Section 6.1(c) shall apply or (B) a transferee that is not an
Affiliate of Newco or a Person that is not Controlled by any such Affiliate,
provided that such transferee specified in (B) is reasonably acceptable to TMI.

 

  6.9 Transferees Subject to this Agreement

It is a condition of the transfer of Shares to any Person that is permitted
under this Agreement that the transferee execute and deliver a signature page to
this Agreement pursuant to which such transferee becomes a party to this
Agreement and otherwise agrees to be subject to all of the rights and
obligations of the transferor hereunder (including, without limitation, the
rights and obligations of the transferor under Section 6.7 of this Agreement).
Following the transfer of the Shares, and the execution and delivery by the
transferee of the signature page to this Agreement as aforesaid, the transferor
shall cease to be subject to the rights and obligations hereunder, provided that
the obligations of any transferor under Sections 6.1(d)(ii) and 10.1 shall
continue in full force and effect against any transferor of Shares under the
terms of this Agreement. Any transfer not in accordance with this Section 6.9
shall be null and void.”;

 

  (o) deleting the second-to-last sentence in Section 7.1(a);

 

7



--------------------------------------------------------------------------------

  (p) deleting the addresses for notice in Section 10.11 and inserting the
following as a replacement therefore:

 

  (a) in the case of a notice to TMI

TMI Communications Inc.

c/o BCE Inc.

Bureau 3700

1000, rue de La Gauchetière Ouest

Montreal, Québec #H3B 4Y7

Facsimile: (514) 391-8389

Attention: Vice President, General Counsel

 

  (b) in the case of a notice to Newco:

Mobile Satellite Ventures LP

10802 Parkridge Boulevard

Reston, VA 20191

Facsimile: (703) 758-6236

Attention: Secretary

 

  (c) in the case of a notice to Holdco

Mobile Satellite Ventures Holdings (Canada) Inc.

c/o BCE Inc.

Bureau 3700

1000, rue de La Gauchetière Ouest

Montreal, Québec #H3B 4Y7

Facsimile: (514) 391-8389

Attention: Vice President, General Counsel

 

  (d) in the case of a notice to Canadian License Co.

Mobile Satellite Ventures (Canada) Inc.

c/o BCE Inc.

Bureau 3700

1000, rue de La Gauchetière Ouest

Montreal, Québec #H3B 4Y7

Facsimile: (514) 391-8389

Attention: Vice President, General Counsel

 

  (e) in case of a notice to BCE Inc.:

BCE Inc.

Bureau 3700

 

8



--------------------------------------------------------------------------------

1000, rue de La Gauchetière Quest

Montreal, Québec #H3B 4Y7

Facsimile: (514) 391-8389

Attention: Vice President, General Counsel

 

  (f) in case of a notice to SkyTerra Communications Inc.:

SkyTerra Communications, Inc.

19 West 44th Street, Suite 507

New York, New York 10036

Facsimile: (212) 730-7523

Attn: Robert C. Lewis

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Facsimile: (917) 777-2918

Attn: Gregory A. Fernicola, Esq.; and

 

  (q) deleting Section 10.14 and inserting the following as a replacement
therefor:

“10.14 Governing Law, Attornment and Waiver of Trial by Jury This Agreement is
made under and shall be governed by and construed in accordance with the laws of
the Province of Ontario without regard to its principles of conflicts of law
that would give effect to the application of the law of another jurisdiction.
The Parties hereby irrevocably attorn to the jurisdiction of the courts of
Ontario and waive any and all right to a trial by jury.”

 

2. All provisions of this Amending Agreement No. 1 shall be deemed to be
incorporated in, and made a part of, the Shareholders Agreement; and the
Shareholders Agreement, as supplemented and amended by this Amending Agreement
No. 1, shall be read, taken and construed as one and the same instrument, and
except as expressly amended hereby, the terms and conditions of the Shareholders
Agreement shall continue in full force and effect.

 

3. To facilitate execution, this Amending Agreement No. 1 may be executed in as
many counterparts as may be required. It shall not be necessary that the
signatures of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more of
the counterparts. All counterparts shall collectively constitute a single
agreement.

 

4. This Amending Agreement No. 1 is made under and shall be governed by and
construed in accordance with the laws of the Province of Ontario without regard
to its principles of conflicts of law that would give effect to the application
of the law of another jurisdiction.

 

9



--------------------------------------------------------------------------------

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amending
Agreement No. 1 as of the date first above written.

 

TMI COMMUNICATIONS AND COMPANY, LIMITED PARTNERSHIP By: TMI COMMUNICATIONS INC.,
its General Partner By:   /s/ L. Scott Thomson Name:   Scott Thomson Title:  
Vice President, Mergers & Acquisitions

 

MOBILE SATELLITE VENTURES LP By: MOBILE SATELLITE VENTURES GP INC., its General
Partner By:   /s/ Randy Segal Name:   Randy Segal Title:   Senior Vice President
and General Counsel

 

MOBILE SATELLITE VENTURES (CANADA) INC. By:   /s/ Beth Creary Name:   Beth
Creary Title:   Secretary

 

MOBILE SATELLITE VENTURES HOLDINGS (CANADA) INC By:   /s/ Beth Creary Name:  
Beth Creary Title:   Secretary

 

11



--------------------------------------------------------------------------------

Acknowledged and agreed to as for Section 1(j) hereof:

 

MOBILE SATELLITE VENTURES GP INC. By:   /s/ Randy Segal Name:   Randy Segal
Title:   Senior Vice President and General Counsel

 

BCE INC. By:   /s/ L. Scott Thomson Name:   Scott Thomson Title:   Executive
Vice President, Corporate Development

 

SKYTERRA COMMUNICATIONS, INC By:   /s/ Robert Lewis Name:   Robert Lewis Title:
  Senior Vice President and General Counsel

 

12